UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2011 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 324 Datura Street, Ste. 114 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 366-1249 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The information contained in Item 3.02 below is incorporated by reference herein. Item 3.02Unregistered Sales of Equity Securities. On September 20, 2011, Quepasa Corporation ( “Quepasa”) entered into a Securities Purchase Agreement (the “Agreement”) with Harvest Small Cap Partners, LP and Harvest Small Cap Partners Master, LTD. (collectively, the “Investors”) and agreed to sell Series A Preferred Stock (“Series A”) to the Investors for cash proceeds of $5,000,000.The Agreement closed on September 22, 2011.The Series A are convertible, at the option of the Investors, at a price per share based on the following: the lower of (i) $3.5785 or (ii) if the proposed merger with Insider Guides, Inc. d/b/a “myYearbook.com” (the “Merger”)has closed, the lower of (A) 85% of the closing price of Quepasa’s common stock on the closing date of the Merger or (B) 85% of the volume weighted average price during the 20 trading days ending with the date of the closing of the Merger. In connection with this investment, Quepasa agreed to register the shares of common stock underlying the Series A and to cause such shares to be listed with the NYSE Amex on or before November 21, 2011, and agreed to give the Investorsa refund on the Series A if such shares are not listed by such date and/or to progressively reduce the conversion price for the Series A if the registration statement isnot effective by November 21, 2011. Neither the Series A nor the shares of common stock underlying the Series A have been registered under the Securities Act of 1933 (the “Act”) and were issued and sold in reliance upon the exemption from registration contained in Section 4(2) of the Act and Rule 506 promulgated thereunder. These securities may not be offered or sold in the United States in the absence of an effective registration statement or exemption from the registration requirements under the Act. The Investors are accredited investors and there was no general solicitation. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.
